Exhibit 10.6

 

OPTION AGREEMENT

 

This Option Agreement (this “Agreement”) is entered into as of November 2, 2017,
between Sentinel Energy Services Inc., a Cayman Islands exempted company (the
“Company”), and CSL Energy Opportunities Fund III, L.P. and CSL Energy Holdings
III, Corp, LLC (the “Option Holders”).

 

Recitals

 

WHEREAS, the Company was formed for the purpose of effecting a merger,
amalgamation, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination with one or more businesses (a
“Business Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) registration statements on Form S-1 (together, the “Registration
Statement”) for its initial public offering (“IPO”) of 30,000,000 units (or
34,500,000 units if the IPO over-allotment option (the “IPO Option”) is
exercised in full) (the “Public Units”), at a price of $10.00 per Public Unit,
each Public Unit comprised of one of the Company’s Class A ordinary shares, par
value $0.0001 per share (the “Class A Shares,” and the Class A Shares included
in the Public Units, the “Public Shares”), and one-third of one redeemable
warrant, where each whole redeemable warrant is exercisable to purchase one
Class A Share at an exercise price of $11.50 per share (the “Warrants,” and the
Warrants included in the Public Units, the “Public Warrants”);

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

 

WHEREAS, in connection with the IPO, the Company will undertake a private
placement that will close simultaneously with the IPO Closing of an aggregate of
5,333,333 warrants (or 5,933,333 warrants if the IPO Option is exercised in
full), each exercisable for one Class A Share at $11.50 per share, at a price of
$1.50 per warrant (the “Private Placement Warrants”);

 

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statement; and

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which the
Option Holders shall have the right to subscribe for an aggregate of up to
10,000,000 units (the “Co-Investment Units”), consisting of one Class A Share
(the “Co-Investment Shares”) and one-third of one warrant to purchase one Class
A ordinary share (the “Co-Investment Warrants,” and together with the
Co-Investment Shares, the “Co-Investment Securities”), for $10.00 per unit (the
“Exercise Price”), or an aggregate maximum amount of $100,000,000, immediately
prior to the closing of the Company’s initial Business Combination (the
“Business Combination Closing”).

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

 

 

Agreement

 

1. Grant of Option.

 

(a) Co-Investment Securities.

 

(i) The Company grants to the Option Holders an option (the “Option”) to
purchase the Co-Investment Units, for $10.00 per unit, or an aggregate maximum
amount of $100,000,000, immediately prior to the closing of the Business
Combination Closing. The Option may be exercised in whole or in part. The Option
Holders shall allocate between themselves the amount of Co-Investment Units each
of them has an option to purchase pursuant to this Agreement; provided that, in
the event of an inability to agree, each Option Holder shall have an option to
purchase fifty percent (50%) of the Co-Investment Units.

 

(ii) Each Co-Investment Warrant will have the same terms as each Private
Placement Warrant, and will be subject to the terms and conditions of the
Warrant Agreement to be entered into between the Company and Continental Stock
Transfer & Trust Company, as Warrant Agent, in connection with the IPO (the
“Warrant Agreement”). Each Co-Investment Warrant will entitle the holder thereof
to purchase one Class A Share at a price of $11.50 per share, subject to
adjustment as described in the Warrant Agreement, and only whole Co-Investment
Warrants will be exercisable. The Co-Investment Warrants will become exercisable
on the later of 30 days after the Business Combination Closing and 12 months
from the IPO Closing, and will expire five years after the Business Combination
Closing or earlier upon the liquidation of the Company, as described in the
Warrant Agreement. The Co-Investment Warrants will be non-redeemable and
exercisable on a cashless basis so long as they are held by the Option Holders
or their Permitted Transferees (as defined below). If the Co-Investment Warrants
are held by Persons (as defined below) other than the Option Holders or their
Permitted Transferees, the Co-Investment Warrants will have the same terms as
the Public Warrants, as set forth in the Warrant Agreement.

 

(iii) The Option shall be exercisable by delivery of an exercise notice, in the
form attached hereto as Schedule A (the “Exercise Notice”), which shall state
the election to exercise the Option and the number of Co-Investment Units in
respect of which the Option is being exercised (the “Exercised Units”). The
Exercise Notice shall be completed by each Option Holder and delivered to the
secretary of the Company. The Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice on a date that is
at least one (1) Business Day prior to the date of the Business Combination
Closing. The Company shall deliver notice to the Option Holders (the “Notice of
Business Combination”), at least five (5) Business Days before the Business
Combination Closing, specifying the date of the Business Combination Closing and
instructions for wiring the Co-Investment Purchase Price. The time of the
exercise of the Option (the “Exercise Time”) shall be on the same date and
immediately prior to the Business Combination Closing.

 



2 

 

 

(iv) At least one (1) Business Day prior to the date of the Business Combination
Closing, the Option Holders shall deliver to the Company, to be held in escrow
until the Exercise Time, the aggregate Exercise Price for the Co-Investment
Securities by wire transfer of U.S. dollars in immediately available funds to
the account specified by the Company in the Notice of Business Combination.
Immediately prior to the exercise of the Option at the Exercise Time, (A) the
aggregate Exercise Price shall be released from escrow automatically and without
further action by the Company or the Option Holder, and (B) upon such release,
the Company shall issue the Co-Investment Securities to the Option Holders in
book-entry form, free and clear of any liens or other restrictions whatsoever
(other than those arising under state or federal securities laws), registered in
the name of the Option Holders (or their nominees in accordance with its
delivery instructions), or to a custodian designated by the Option Holders, as
applicable. In the event the Business Combination Closing does not occur on the
date scheduled for closing, the closing of the Option shall not occur and the
Company shall promptly (but not later than one (1) Business Day thereafter)
return the aggregate Exercise Price to the Option Holders. For purposes of this
Agreement, “Business Day” means any day, other than a Saturday or a Sunday, that
is neither a legal holiday nor a day on which banking institutions are generally
authorized or required by law or regulation to close in the City of New York,
New York.

 

(b) Legends. Each book entry for the Co-Investment Securities shall contain a
notation, and each certificate (if any) evidencing the Co-Investment Securities
shall be stamped or otherwise imprinted with a legend, in substantially the
following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN OPTION AGREEMENT BY AND
AMONG THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON
WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

 

2. Representations and Warranties of the Option Holder. Each Option Holder
represents and warrants to the Company as follows, as of the date hereof:

 

(a) Organization and Power. The Option Holder is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to carry on its business as
presently conducted and as proposed to be conducted.

 

(b) Authorization. The Option Holder has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by the Option
Holder, will constitute the valid and legally binding obligation of the Option
Holder, enforceable against the Option Holder in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights (as defined below) may be limited by
applicable federal or state securities laws.

 

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Option Holder in connection with the consummation of the
transactions contemplated by this Agreement.

 



3 

 

 

(d) Compliance with Other Instruments. The execution, delivery and performance
by the Option Holder of this Agreement and the consummation by the Option Holder
of the transactions contemplated by this Agreement will not result in any
violation or default (i) of any provisions of its organizational documents, (ii)
of any instrument, judgment, order, writ or decree to which it is a party or by
which it is bound, (iii) under any note, indenture or mortgage to which it is a
party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of federal or state statute, rule or regulation applicable to the
Option Holder, in each case (other than clause (i)), which would have a material
adverse effect on the Option Holder or its ability to consummate the
transactions contemplated by this Agreement.

 

(e) Purchase Entirely for Own Account. This Agreement is made with the Option
Holder in reliance upon the Option Holder’s representation to the Company, which
by the Option Holder’s execution of this Agreement, the Option Holder hereby
confirms, that the Co-Investment Securities to be acquired by the Option Holder
will be acquired for investment for the Option Holder’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of any state or federal securities laws, and that the
Option Holder has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of law. By executing this
Agreement, the Option Holder further represents that the Option Holder does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Co-Investment Securities. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

 

(f) Disclosure of Information. The Option Holder has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the Option, as well as the terms of the Company’s proposed IPO,
with the Company’s management.

 

(g) Restricted Securities. The Option Holder understands that the sale of the
Co-Investment Securities to the Option Holder upon exercise of the Option will
not be registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Option Holder’s representations as
expressed herein. The Option Holder understands that the Co-Investment
Securities will be “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Option Holder must
hold the Co-Investment Securities indefinitely unless they are registered with
the SEC and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Option Holder
acknowledges that the Company has no obligation to register or qualify the
Co-Investment Securities, or any Class A Shares for which they may be exercised,
for resale, except as provided herein (the “Registration Rights”). The Option
Holder further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Co-Investment Securities, and on requirements relating to the Company
which are outside of the Option Holder’s control, and which the Company is under
no obligation and may not be able to satisfy. The Option Holder acknowledges
that the Company filed the Registration Statement for its proposed IPO. The
Option Holder understands that the transactions contemplated hereunder are not
and are not intended to be part of the IPO, and that the Option Holder will not
be able to rely on the protection of Section 11 of the Securities Act.

 



4 

 

 

(h) No Public Market. The Option Holder understands that no public market now
exists for the Co-Investment Securities, and that the Company has made no
assurances that a public market will ever exist for the Co-Investment
Securities.

 

(i) High Degree of Risk. The Option Holder understands that exercising the
Option involves a high degree of risk which could cause the Option Holder to
lose all or part of its investment.

 

(j) Accredited Investor. The Option Holder is an accredited investor as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(k) No General Solicitation. Neither the Option Holder, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the Option
or the Co-Investment Securities.

 

(l) Residence. The Option Holder’s principal place of business is the office or
offices located at the address of the Option Holder set forth on the signature
page hereof.

 

(m) Affiliation of Certain FINRA Members. The Option Holder is neither a person
associated nor affiliated with Citigroup Global Markets Inc. or Goldman Sachs &
Co. LLC or, to its actual knowledge, any other member of the Financial Industry
Regulatory Authority (“FINRA”) that is participating in the IPO.

 

(n) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Option Holder
nor any person acting on behalf of the Option Holder nor any of the Option
Holder’s affiliates (the “Option Parties”) has made, makes or shall be deemed to
make any other express or implied representation or warranty with respect to the
Option Holder and this offering, and the Option Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Option Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

5 

 

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Option Holders as follows:

 

(a) Organization and Corporate Power. The Company is a company duly incorporated
and validly existing and in good standing as a corporation under the laws of the
Cayman Islands and has all requisite corporate power and authority to carry on
its business as presently conducted and as proposed to be conducted. The Company
has no subsidiaries.

 

(b) Capitalization. On the date hereof, the authorized share capital of the
Company consists of:

 

(i) 200,000,000 Class A Shares, none of which are issued and outstanding.

 

(ii) 20,000,000 Class B ordinary shares, par value $0.0001 per share (the “Class
B Shares”), 8,625,000 of which are issued and outstanding as of the date hereof.
All of the outstanding Class B Shares have been duly authorized, are fully paid
and nonassessable and were issued in compliance with all applicable federal and
state securities laws.

 

(iii) 1,000,000 preferred shares, none of which are issued and outstanding.

 

(c) Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into this Agreement, and to issue the Co-Investment Securities upon exercise of
the Option, and the securities issuable upon exercise of the Co-Investment
Warrants, has been taken or will be taken prior to the exercise of the Option.
All action on the part of the stockholders, directors and officers of the
Company necessary for the execution and delivery of this Agreement, the
performance of all obligations of the Company under this Agreement to be
performed as of the Exercise Time, and the issuance and delivery of the
Co-Investment Securities and the securities issuable upon exercise of the
Co-Investment Warrants has been taken or will be taken prior to the exercise of
the Option. This Agreement, when executed and delivered by the Company, shall
constitute the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

 

(d) Valid Issuance of Securities. The Co-Investment Securities, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, and the securities issuable upon exercise of the
Co-Investment Warrants, when issued in accordance with the terms of the
Co-Investment Warrants and this Agreement, will be validly issued, fully paid
and nonassessable, as applicable, and free of all preemptive or similar rights,
taxes, liens, encumbrances and charges with respect to the issue thereof and
restrictions on transfer other than restrictions on transfer specified under
this Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Option Holders. Assuming the accuracy
of the representations of the Option Holders in this Agreement and subject to
the filings described in Section 3(e) below, the Co-Investment Securities will
be issued in compliance with all applicable federal and state securities laws.

 



6 

 

 

(e) Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Option Holders in this Agreement, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to applicable state securities laws, if any, and pursuant to
the Registration Rights.

 

(f) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Company’s amended and restated articles and memorandum of association, as it
may be amended from time to time (the “Charter”), or other governing documents
of the Company, (ii) of any instrument, judgment, order, writ or decree to which
the Company is a party or by which it is bound, (iii) under any note, indenture
or mortgage to which the Company is a party or by which it is bound, (iv) under
any lease, agreement, contract or purchase order to which the Company is a party
or by which it is bound or (v) of any provision of federal or state statute,
rule or regulation applicable to the Company, in each case (other than clause
(i)) which would have a material adverse effect on the Company or its ability to
consummate the transactions contemplated by this Agreement.

 

(g) Operations. As of the date hereof, the Company has not conducted, and prior
to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with offerings of its
securities.

 

(h) No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or stockholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the Option.

 

(i) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the Option Holders in Section 2
of this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Option Parties.

 



7 

 

 

4. Registration Rights; Transfer.

 

(a) Registration. The Company agrees that it will use its commercially
reasonable efforts to file with the SEC (at the Company’s sole cost and
expense), within thirty (30) calendar days after the Business Combination
Closing, a registration statement (the “Co-Investment Registration Statement”)
registering the resale of the Co-Investment Securities and the Class A Shares
underlying the Co-Investment Warrants (collectively, the “Registrable
Securities”), and the Company shall use its commercially reasonable efforts to
have the Co-Investment Registration Statement declared effective as soon as
practicable after the filing thereof; provided, however, that the Company’s
obligations to include the Registrable Securities in the Co-Investment
Registration Statement are contingent upon the Option Holders furnishing in
writing to the Company such information regarding the Option Holders, the
securities of the Company held by the Option Holders and the intended method of
disposition of the Registrable Securities as shall be reasonably requested by
the Company to effect the registration of the Registrable Securities, and shall
execute such documents in connection with such registration as the Company may
reasonably request that are customary of a selling stockholder in similar
situations.

 



8 

 

 

(b) Indemnification.

 

(i) The Company shall, notwithstanding any termination of this Agreement,
indemnify, defend and hold harmless each Option Holder (to the extent a seller
under the Co-Investment Registration Statement), the officers, directors,
agents, partners, members, managers, stockholders, affiliates, employees and
investment advisers of the Option Holder, each person who controls the Option
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), and the
officers, directors, partners, members, managers, stockholders, agents,
affiliates, employees and investment advisers of each such controlling person,
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, that arise out of or
are based upon (A) any untrue or alleged untrue statement of a material fact
contained in the Co-Investment Registration Statement, any prospectus included
in the Co-Investment Registration Statement or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (B) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law or any rule or regulation thereunder,
in connection with the performance of its obligations under this Section 4,
except to the extent, but only to the extent that such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding the Option Holder furnished in writing to the Company by
the Option Holder expressly for use therein. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Registrable Securities
by the Company. The Company shall notify the Option Holders promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Section 4 of which the Company is
aware.

 



9 

 

 

(ii) The Option Holders shall, severally and not jointly with any other selling
stockholder named in the Co-Investment Registration Statement, indemnify and
hold harmless the Company, its directors, officers, agents and employees, each
person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling persons, to the fullest extent permitted
by applicable law, from and against all Losses, as incurred, arising out of or
that are based upon any untrue or alleged untrue statement of a material fact
contained in the Co-Investment Registration Statement, any prospectus included
in the Co-Investment Registration Statement, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus, or any form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading to the
extent, but only to the extent that such untrue statements or omissions are
based solely upon information regarding an Option Holder furnished in writing to
the Company by such Option Holder expressly for use therein. In no event shall
the liability of an Option Holder be greater in amount than the dollar amount of
the net proceeds received by such Option Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

(c) Transfer. This Agreement and all of the Option Holders’ rights and
obligations hereunder in connection with the Co-Investment Securities may be
transferred or assigned, at any time and from time to time, in whole or in part,
to one or more third parties (each such transferee, a “Transferee”). Upon any
such assignment:

 

(i) the applicable Transferee shall execute a signature page to this Agreement,
substantially in the form of the Option Holders’ signature page hereto (the
“Joinder Agreement”), which shall reflect the number of Co-Investment Securities
to be purchased by such Transferee (the “Transferee Securities”), and, upon such
execution, such Transferee shall have all the same rights and obligations of the
Option Holders hereunder with respect to the Transferee Securities, and
references herein to the “Option Holder” shall be deemed to refer to and include
any such Transferee with respect to such Transferee and to its Transferee
Securities; provided, that any representations, warranties, covenants and
agreements of the Option Holders and any such Transferee shall be several and
not joint and shall be made as to the Option Holders or any such Transferee, as
applicable, as to itself only; and

 

(ii) upon a Transferee’s execution and delivery of a Joinder Agreement, the
number of Co-Investment Securities to be purchased by the Option Holders
hereunder shall be reduced by the total number of Co-Investment Securities to be
purchased by the applicable Transferee pursuant to the applicable Joinder
Agreement, which reduction shall be evidenced by the Option Holders and the
Company amending Schedule B to this Agreement to reflect each transfer and
updating the “Number of Co-Investment Shares”, “Number of Co-Investment
Warrants”, and “Aggregate Purchase Price for Co-Investment Securities” on the
Option Holders’ signature page hereto to reflect such reduced number of
Co-Investment Securities. For the avoidance of doubt, this Agreement need not be
amended and restated in its entirety, but only Schedule B and the Option
Holder’s signature page hereto need be so amended and updated and executed by
each of the Option Holders and the Company upon the occurrence of any such
transfer of Transferee Securities.

 

10 

 

 

5. Additional Agreements and Acknowledgements of the Option Holder.

 

(a) Trust Account.

 

(i) Each Option Holder hereby acknowledges that it is aware that the Company
will establish the Trust Account for the benefit of its public stockholders upon
the IPO Closing. Each Option Holder, for itself and its affiliates, hereby
agrees that it has no right, title, interest or claim of any kind in or to any
monies held in the Trust Account, or any other asset of the Company as a result
of any liquidation of the Company, except for redemption and liquidation rights,
if any, the Option Holders may have in respect of any Public Shares held by it.

 

(ii) Each Option Holder hereby agrees that it shall have no right of set-off or
any right, title, interest or claim of any kind (“Claim”) to, or to any monies
in, the Trust Account, and hereby irrevocably waives any Claim to, or to any
monies in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Option Holder may have in respect
of any Public Shares held by it. In the event an Option Holder has any Claim
against the Company under this Agreement, such Option Holder shall pursue such
Claim solely against the Company and its assets outside the Trust Account and
not against the property or any monies in the Trust Account, except for
redemption and liquidation rights, if any, the Option Holder may have in respect
of any Public Shares held by it.

 

(b) Voting. Each Option Holder hereby agrees that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, the Option Holder shall vote any Class B
Shares and Class A Shares owned by it in favor of any proposed Business
Combination.

 

(c) No Short Sales. Each Option Holder hereby agrees that neither it, nor any
person or entity acting on its behalf or pursuant to any understanding with it,
will engage in any Short Sales with respect to securities of the Company prior
to the Business Combination Closing. For purposes of this Section, “Short Sales”
shall include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

(d) Reservation of Class A Shares. The Company shall at all times until the
Business Combination Closing reserve and keep available a number of its
authorized but unissued Class A Shares that shall be sufficient to permit the
full exercise of the Option pursuant to this Agreement.

 

6. Listing. The Company will use commercially reasonable efforts to effect and
maintain the listing of the Class A Shares and Public Warrants on the NASDAQ
Capital Market (or another national securities exchange).

 



11 

 

 

7. Conditions for the Exercise of the Option.

 

(a) The following conditions, any of which, to the extent permitted by
applicable laws, may be waived by the Option Holders, shall be satisfied at or
prior to the Exercise Time:

 

(i) The Business Combination shall be consummated substantially concurrently
with the exercise of the Option;

 

(ii) The Company shall have delivered to the Option Holders a certificate
evidencing the Company’s good standing as a Cayman Islands company;

 

(iii) The representations and warranties of the Company set forth in Section 3
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Exercise Time, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

(iv) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Exercise Time; and

 

(v) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the exercise of
the Option or the purchase by the Option Holders of the Co-Investment
Securities.

 

(b) The obligation of the Company to sell the Co-Investment Securities upon
exercise of the Option under this Agreement shall be subject to the fulfillment,
at or prior to the Exercise Time of each of the following conditions, any of
which, to the extent permitted by applicable laws, may be waived by the Company:

 

(i) The Business Combination shall be consummated substantially concurrently
with the exercise of the Option;

 

(ii) The representations and warranties of the Option Holders set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Exercise Time, as applicable,
with the same effect as though such representations and warranties had been made
on and as of such date (other than any such representation or warranty that is
made by its terms as of a specified date, which shall be true and correct as of
such specified date), except where the failure to be so true and correct would
not have a material adverse effect on the Option Holders or their ability to
consummate the transactions contemplated by this Agreement;

 

(iii) The Option Holders shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Option Holders at
or prior to the Exercise Time; and

 

(iv) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the exercise of
the Option or the purchase by the Option Holders of the Co-Investment
Securities.

 



12 

 

 

8. Termination. This Agreement may be terminated at any time prior to the
exercise of the Option:

 

(a) by mutual written consent of the Company and the Option Holders;

 

(b) automatically

 

(i) if the IPO is not consummated on or prior to January 31, 2018;

 

(ii) if the Business Combination is not consummated within 24 months from the
IPO Closing, unless extended up to a maximum of sixty (60) days in accordance
with the Charter; or

 

(iii) if the Option Holders or the Company becomes subject to any voluntary or
involuntary petition under the United States federal bankruptcy laws or any
state insolvency law, in each case which is not withdrawn within sixty (60) days
after being filed, or a receiver, fiscal agent or similar officer is appointed
by a court for business or property of the Option Holders or the Company, in
each case which is not removed, withdrawn or terminated within sixty (60) days
after such appointment.

 

In the event of any termination of this Agreement pursuant to this Section 8,
the aggregate Exercise Price (and interest thereon, if any), if previously paid,
and all Option Holders’ funds paid in connection herewith shall be promptly
returned to the Option Holders, and thereafter this Agreement shall forthwith
become null and void and have no effect, without any liability on the part of
the Option Holders or the Company and their respective directors, officers,
employees, partners, managers, members, or stockholders and all rights and
obligations of each party shall cease; provided, however, that nothing contained
in this Section 8 shall relieve either party from liabilities or damages arising
out of any fraud or willful breach by such party of any of its representations,
warranties, covenants or agreements contained in this Agreement.

 

9. General Provisions.

 

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (iii) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: Sentinel Energy Services Inc., 1000 Louisiana Street,
Suite 3850, Houston, Texas, 77002, Attention: Secretary, with a copy to the
Company’s counsel at Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500,
Houston, Texas 77002, Attention: Ramey Layne.

 

13 

 

 

All communications to the Option Holders shall be sent to each Option Holder’s
address as set forth on the signature page hereof, or to such e¬mail address,
facsimile number (if any) or address as subsequently modified by written notice
given in accordance with this Section 9(a).

 

(b)  No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Option Holders agree to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Option Holders or any of their officers, employees or representatives are
responsible. The Company agrees to indemnify and hold harmless the Option
Holders from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

(c)  Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Exercise Time.

 

(d)  Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein, constitute
the entire agreement and understanding of the parties hereto in respect of its
subject matter and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

 

(e)  Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

(f)  Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

 

(g)  Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(h)  Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(i)  Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of New York, without
giving effect to its choice of laws principles.

 

14 

 

 

(j) Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(iii) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

 

(k)  Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(l)  Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of the Company and
the Option Holders.

 

(m)  Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n)  Expenses. Each of the Company and the Option Holders will bear their own
costs and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants. The Company shall be
responsible for the fees of its transfer agent; stamp taxes and all The
Depository Trust Company fees associated with the issuance of the Co-Investment
Securities and the securities issuable upon exercise of the Co-Investment
Warrants.

 

(o)  Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(p)  Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

(q)  Specific Performance. The Option Holders agree that irreparable damage may
occur in the event any provision of this Agreement was not performed by the
Option Holders in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

[Signature page follows]

 



 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 



  OPTION HOLDER:         CSL ENERGY OPPORTUNITIES FUND III, L.P.         By: /s/
Gerald Cimador     Name: Gerald Cimador     Title:   Vice President

 

  Address for Notices: 1000 Louisiana Street, Suite 3850 Houston, Texas, 77002

 

  CSL ENERGY HOLDINGS III, CORP, LLC         By: /s/ Kent Jamison     Name: Kent
Jamison     Title:   Vice President

 

  Address for Notices: 1000 Louisiana Street, Suite 3850 Houston, Texas, 77002

 

  COMPANY:   SENTINEL ENERGY SERVICES INC.         By: /s/ Kent Jamison    
Name: Kent Jamison     Title: Secretary

  

Signature Page to Option Agreement

 



 

 

[To be completed by the Company]

 

Number of Co-Investment Shares: _______________

 

Number of Co-Investment Warrants: _______________

 

Aggregate Purchase Price for Co-Investment Units: $______________

 

TO BE EXECUTED UPON ANY ASSIGNMENT AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO NUMBER OF “CO-INVESTMENT SHARES,” “NUMBER OF CO-INVESTMENT
WARRANTS,” AND “AGGREGATE PURCHASE PRICE FOR CO-INVESTMENT SECURITIES” SET FORTH
ABOVE:

 

Number of Co-Investment Shares, Number of Co-Investment Warrants and Aggregate
Purchase Price for Co-Investment Securities as of                    , 201[ ],
accepted and agreed to as of this       day of          , 201[ ].

 





  CSL ENERGY OPPORTUNITIES FUND III, L.P.         By:             Name:    
Title:

 

  Address for Notices: 1000 Louisiana Street, Suite 3850 Houston, Texas, 77002

 



  Address for Notices: 1000 Louisiana Street, Suite 3850 Houston, Texas, 77002

 

  CSL ENERGY HOLDINGS III, CORP, LLC         By:                    Name:    
Title:

 

  Address for Notices: 1000 Louisiana Street, Suite 3850 Houston, Texas, 77002

 



  Address for Notices: 1000 Louisiana Street, Suite 3850 Houston, Texas, 77002

 

  SENTINEL ENERGY SERVICES INC.         By: /s/ Kent Jamison     Name: Kent
Jamison     Title: Secretary

 

Signature Page to Option Agreement

 



 

 

SCHEDULE A

 

EXERCISE NOTICE

 

[To be completed and signed upon the exercise of the Option]

 

Sentinel Energy Services Inc.

1000 Louisiana Street, Suite 3850

Houston, Texas, 77002

 

1.  Exercise of Option. Effective as of the Exercise Time set forth below, the
undersigned (the “Purchaser”) hereby elects to exercise the Purchaser’s Option
to purchase units of Sentinel Energy Services Inc. (the “Company”) pursuant to
that certain Option Agreement, dated November 2, 2017, by and between the
Company, CSL Energy Opportunities Fund III, L.P. and CSL Energy Holdings III,
Corp, LLC (the “Option Agreement”). The Option is being exercised with respect
to the number of Units stated below (the “Exercised Units”).

 

Date: _____________________, 20__     Exercise Time: _____________________
[AM]/[PM]     Purchaser: _________________________________________________    
Number of Exercised Units: _____________________ Units     Exercise Price per
Unit: $10.00 per Unit     Total Exercise Price: $____________________



 

2.  Payment and Delivery of Units. The Purchaser shall pay the Total Exercise
Price to the Company in accordance with the terms of the Option Agreement. The
Company shall deliver the Exercised Units to the Purchaser in accordance with
the terms of the Option Agreement.

 



  PURCHASER         By:       Name:     Title:

 

Schedule A

 





 

 

SCHEDULE B

 

SCHEDULE OF TRANSFERS OF CO-INVESTMENT SECURITIES

 

The following transfers of a portion of the original number of Co-Investment
Shares and Co-Investment Warrants have been made:

 





Date of Transfer   Transferee   Number of Co- Investment Shares Transferred  
Number of Co- Investment Warrants Transferred   Optionee’s Revised Co-
Investment Purchase Share Amount  

Optionee’s Revised Co- Investment

Warrant

Amount

                                                                 

 

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF CO-INVESTMENT
SECURITIES:

 

Schedule B as of                  , 201[ ], accepted and agreed to as of this
day of      , 201[ ] by:

 



TRANSFEROR:   COMPANY:           [NAME]   SENTINEL ENERGY SERVICES INC.        
  By:             By:     Name:     Name:   Title:     Title:

 



TRANSFEREE         [NAME]         By:               Name:     Title:  

 

Schedule B

 

 



 

 

 